DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.

Response to Amendment
The amendment filed 04/14/2022 has been entered.
Claim 16 is new.
Claims 2, 4, 6, 9, and 12 are cancelled. 
Claims 1, 5, and 15 are amended.
Claims 1, 3, 5, 7-8, 10-11, and 13-16 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 7-8, 10-11, and 13-16  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 is rejected as it contains new matter that is not described or supported by the specification. Specifically, the claim of isotropically distributed reinforcing elements. The word isotropic does not appear anywhere in the specification and the only figure cited by the applicant is Fig. 4 where the fibers do not appear to be isotropic. Therefore, there is no support for the amended claim limitation and the claims are rejected for failing to comply with the written description and attempting to introduce new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, dependent claim 3 is claiming that the reinforcing elements are hollow spheres whereas claim 1 which claim 3 depends upon already limits the reinforcing elements to be fibers. It would not be possible for a person of ordinary skill to ascertain the metes and bounds of the claimed invention based on the claim of having reinforcing elements being both fibers and hollow spheres. Such a statement is contradictory on the structure of the reinforcing elements as they cannot physically be both hollow spheres and fibers. For purpose of compact prosecution examiner is interpreting claim 3 to mean the reinforcing elements are hollow spheres and not fibers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 10-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rostocki (DE 10-2014-111947 Al) in view of Weidenfelder (US 20180180725 A1) and Mueller (US 20120038248 A).
Regarding claim 1, Rostocki teaches an ultrasonic sensor for concealed installation at a cladding part of the motor vehicle [0001-0003];
a membrane capable of oscillation for transmitting and/or receiving ultrasonic signals[0001-0003], wherein ultrasonic signals are transferred by the membrane to the cladding part[0039],.....
and a damping element that is arranged surrounding a longitudinal axis of the membrane and around the ultrasonic sensor[#7; Fig 3].
wherein at least the membrane extends through a cutout of the damping element[Fig 4],
wherein oscillations of the cladding part are attenuated by the damping element when in the installed state [0040],
wherein the damping element comprises reinforcing elements[#7, #8 in Fig 3, 4; 0042]
wherein the reinforcing elements are distributed homogeneously and isotropically in the damping element and [0018 and 0042 discuss uneven distribution meaning that homogenous distribution is already present in the configuration and is an alternative embodiment. A homogeneous mixture maintains the same distribution of elements at every spot. Something that is homogeneous would be the same throughout. A material that is isotropic has identical properties in all directions and the broadest reasonable interpretation is that homogeneity implies isotropy]
wherein the damping element comprises fibres as reinforcing elements. [#8 in Fig 4].
Rostocki, implies but does not explicitly teach at least one holding element that is joined to at least one latching element of the ultrasonic sensor so as to install the ultrasonic sensor at the cladding part in a concealed manner[0039 has at least one holding element by which the ultrasonic sensor is installed at the cladding part in a concealed manner and the use of a latching element would be obvious to one of ordinary skill in the art]
Weidenfelder[Title; Abstract; Fig 1 has holder with latching that installs the sensor on cladding] teaches at least one holding element that is joined to at least one latching element of the ultrasonic sensor so as to install the ultrasonic sensor at the cladding part in a concealed manner [0004-0006; 0045-0047 teach concealment as well] 
It would have been obvious to one of ordinary skill in the art to have modified the sensor in Rostocki with the latching elements of Weidenfelder in order to easily attach the sensor in a concealed manner. Moreover the use of latching elements would be a matter of design choice since applicant has not disclosed that latching solves any stated problem or is for any particular purpose.
Mueller [Abstract; 0012, 0017, Claim 14 has the ultrasonic transducer use material that is homogenous and isotropic] teaches use of material with homogeneously and isotropic distribution.
It would have been obvious to one of ordinary skill in the art to have modified the sensor in Rostocki with the use of homogeneous and isotropic material from Mueller in order to have the material be homogeneous and isotropic. Moreover it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 3, Rostocki, does not explicitly teach damping element comprises hollow spheres as reinforcing elements.
Mueller teaches the damping element comprises hollow spheres as reinforcing elements.[0041, 0043, 0048, and 0054]
It would have been obvious to one of ordinary skill in the art to have modified the reinforcing elements in Rostocki with the hollow spheres in Mueller in order to create hollow spheres as reinforcing elements to better adjust attenuation, frequency, sensitivity.
Regarding claim 5, Rostocki, as modified, teaches the damping element comprises glass fibres and/or ceramic fibres and/or basalt fibres and/or mineral fibres and/or stainless steel fibres and/or aluminium fibres and/or plastic fibres as reinforcing elements. [#8 in Fig 3, 4; 0042 teaches plastic, metal and ceramic].
Regarding claim 7, Rostocki, as modified, teaches the damping element comprises a covering layer.[#12 in Fig 4 and Fig 5].
Regarding claim 10, Rostocki, as modified, teaches at least the shape and/or the position of the reinforcing elements in the damping element are matched to the resonant frequency of the ultrasonic sensor. [0012]
Regarding claim 11, Rostocki, as modified, teaches the cutout of the damping element is of annular design. [Fig 3].
Regarding claim 13, Rostocki, as modified, teaches a cladding part for a motor vehicle, wherein the ultrasonic sensor is arranged in a concealed manner at the cladding part, so that the ultrasonic sensor is arranged for the transmission of ultrasonic signals through the cladding part and/or for the reception of echo signals through the cladding part.[0038-0040].
Regarding claim 14, Rostocki, does not explicitly teach at least one holding element comprises atleast one additional damping element.
Weidenfelder, teaches one holding element comprises at least one additional damping element.[Abstract 0016, 0027 teach the cap having damping ability]
It would have been obvious to one of ordinary skill in the art to have modified the sensor in Rostocki additional damping of Weidenfelder in order get additional damping. Moreover it would have been obvious to one having ordinary skill in the art to have additional damping elements, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 15, Rostocki, as modified, teaches the damping element comprises a basis material and the reinforcing elements are formed of a material that is different from the base material, and wherein the reinforcing elements are contained within the base material. [#8 in Fig 3, 4; 0042 teaches plastic, metal and ceramic meaning it is different from the basis material and contained in the basis material].
Regarding claim 16, Rostocki teaches wherein the reinforcing elements are connected to the cladding part via the basis material. [#8 in Fig 3, 4 is contained in the basis material which is connected to the cladding]
Mueller teaches wherein the reinforcing elements are connected to the cladding part via the basis material. [0016, 0041, has spheres or fiber contained in a filler material meaning it is connected via the basis material]. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rostocki (DE 10-2014-111947 Al) in view of Weidenfelder (US 20180180725 A1) and Mueller (US 20120038248 A) as applied to claim 1 above, and further in view of Esmail (US 2017/0059697 A1)..
Regarding claim 8, Rostocki does not explicitly teach a basis material of the damping element is formed of butyl rubber.
Esmail teaches that a basis material of the damping element is formed of butyl rubber. [0015]
It would have been obvious to one of ordinary skill in the art to have modified the basis material in Rostocki with the use of Butyl Rubber in Esmail as the use of such material is well knowninthe art based on its physical properties. Additionally it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 04/14/2022 have been fully considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645